Citation Nr: 1536652	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for a tooth and jaw disorder.

2.  Whether new and material evidence was received to reopen a service connection claim for a pilonidal cyst.

3.  Whether new and material evidence was received to reopen a service connection claim for a rotator cuff injury to the right shoulder.

4.  Entitlement to service connection for a rotator cuff injury to the right shoulder.

5.  Whether new and material evidence was received to reopen a service connection claim for skin rash and lesions on the hands.

6.  Entitlement to service connection for skin rash and lesions on the hands.

7.  Entitlement to service connection for residuals of a head injury, to include bleeding from the nose, ears, and eyes.

8.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2010 and June 2011 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

The Board also notes that an October 2007 rating decision noted the Veteran's claim for service connection for dental treatment purposes had been referred for adjudication.  There is no indication of any unresolved matter as to that specific claim.  Therefore, the tooth and jaw disorder issue for appellate review is limited to consideration of the application to reopen a service connection claim for compensation purposes. 

The issues of entitlement to service connection for a rotator cuff injury to the right shoulder and for a skin rash and lesions on the hands, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2007 rating decision denied entitlement to service connection for a tooth and jaw disorder, a pilonidal cyst, a rotator cuff injury to the right shoulder, and skin rash and lesions on the hands; the Veteran did not appeal.

2.  Evidence added to the record since the October 2007 rating decision does not raise a reasonable possibility of substantiating the service connection claims for a tooth and jaw disorder or a pilonidal cyst.

3.  Evidence added to the record since the October 2007 rating decision raises a reasonable possibility of substantiating the service connection claims for a rotator cuff injury to the right shoulder and for skin rash and lesions on the hands.



4.  Chronic residuals of a head injury, to include bleeding from the nose, ears, and eyes, were not manifest during active service; and, the preponderance of the evidence fails to establish a present residual of a head injury disability as a result of service.


CONCLUSIONS OF LAW

1.  New and material evidence was not received, and the claim for entitlement to service connection for a tooth and jaw disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence was not received, and the claim for entitlement to service connection for a pilonidal cyst may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence was received, and the claim for entitlement to service connection for a rotator cuff injury to the right shoulder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence was received, and the claim for entitlement to service connection for skin rash and lesions on the hands is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Chronic residuals of a head injury, to include bleeding from the nose, ears, and eyes, were not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in January 2010, July 2010, November 2010.  The bases for the previously denied service connection claims were addressed.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The Board notes that the Veteran's service treatment records associated with medical treatment during service in Vietnam appear to be incomplete, but that the available records include enlistment and separation examination reports and a report of medical history upon separation.  Appropriate VA efforts were taken to obtain additional service treatment records.  The Board finds there is no evidence of any additional existing pertinent records, nor indication of hospital treatment in Vietnam for which a search of records from the Office of the Surgeon General could be reasonably expected to substantiate a claim for more severe residuals of a head injury.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA examinations, including in February 2011, revealed no evidence of any chronic residuals of a head injury or trauma brain injury and demonstrated memory function was intact.  Although the Veteran is shown to have complained of headaches and head injury upon separation from service, at his personal hearing in April 2015 he admitted that his headaches had, in essence, been intermittent and had not persisted since active service.  The Veteran's report as to having experienced the concussive effects of a mortar attack during service in Vietnam is supported by his report of medical history upon separation and by a statement from a fellow serviceman recalling memories related to the attack; however, there is no indication of any present chronic residuals associated with that event.  The medical evidence obtained in this case as to the residuals of head injury issue on appeal is found to be adequate for a determination as to this matter.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  This duty, however, applies to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As such, an examination or opinion as to the application to open the previously denied claims for a tooth and jaw disorder or a pilonidal cyst is not required.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims addressed in this decision would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An October 2007 rating decision denied service connection for a tooth and jaw disorder, a pilonidal cyst, a rotator cuff injury to the right shoulder, and skin rash and lesions on the hands.  Although he received in-service treatment for a skin rash and pilonidal cyst, the RO determined that there was no evidence of a current and/or chronic disorder related to either condition.  The RO similarly found that there was no evidence of a current disability of the right shoulder or jaw.  The Veteran's problem with carious teeth was noted to a condition that was not considered to be a disability for VA purposes.  The Veteran was notified of the decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The Board finds that the evidence received since the October 2007 rating decision as to the tooth and jaw disorder and pilonidal cyst issues does not raise a reasonable possibility of substantiating the claims.  No treatment records pertinent to these specific claims have been obtained.  The Veteran's additional statements include no indication of a compensable dental disability, present jaw or pilonidal cyst disabilities, nor any persistent symptoms associated with such disabilities.  His complaints as to occasional itching to the area associated with his pilonidal cyst treatment are noted, but are not shown to have been persistent or chronic nor to have been related to the previous pilonidal cyst or its treatment.  Indeed, his statements pertaining to his pilonidal cyst are essentially the same as those he made in his 2007 claim.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).

In sum, the evidence added to the record as to these matters is essentially cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claims were reopened, reasonably result in substantiation of the service connection claims.  Therefore, these claims may not be reopened.

The Board finds, however, that new treatment evidence indicating right rotator cuff tendonitis and complaints of fingernail rotting and bleeding with skin peeling from the fingers has been added to the record since the October 2007 rating decision.  This evidence was not previously considered and it raises a reasonable possibility of substantiating the claims.  The service connection claims as to these matters are reopened.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The pertinent evidence of record shows that the Veteran has asserted that he sustained a head injury during service in Vietnam and was rendered unconscious as a result of a mortar attack on his base.  He reported that he was treated in sick bay and, in essence, returned to duty without further treatment.  A statement from a fellow serviceman has been provided in support of his claim which includes recollections of the attack, but does not indicate any actual knowledge of the Veteran's specific injury.  The available service treatment records do not include any reports clearly associated with the Veteran's service in the Republic of Vietnam, and the records are negative for treatment, complaint, or diagnosis associated with residuals of a head injury.  An undated report, apparently associated with post-Vietnam service at Fort Lewis, Washington, noted photophobia with no apparent pathology.  In a September 1968 report of medical history the Veteran noted having had frequent or severe headaches, dizziness or fainting spells, and a history of head injury.  The examiner, however, provided no additional comments as to these matters.  A September 1968 separation examination revealed normal clinical evaluations of the head, nose, eyes, ears, and neurologic system.  

Post-service treatment records are negative for complaint, treatment, or diagnosis associated with residuals of a head injury.  At his personal hearing in April 2015 the Veteran asserted that he had memory loss as a result of a head injury in service.  He also reported that he had experienced headaches, but that they had not been persistent since his separation from active service.  

On examinations in February 2011, the Veteran reported occasional non-prostrating headaches.  However, there were no findings of an organic brain disorder.  No residuals of a head injury were identified.  The Veteran's memory function was intact. A chronic psychiatric disorder (bereavement) was attributed to post-service events.

Based upon the evidence of record, the Board finds that chronic residuals of a head injury, to include bleeding from the nose, ears, and eyes, were not manifest during active service, and that the preponderance of the evidence fails to establish a present residual of a head injury disability as a result of service.  Although the Veteran's reports as to having sustained a head injury in service, to some extent, are credible and supported by the evidence of record, no present chronic residuals associated with that event are demonstrated.  The available medical evidence is found to be persuasive as to this matter.

Consideration has also been given to the Veteran's personal assertion that he has headaches and memory problems as a result of a head injury in service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The matter involves complex medical issues and is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as headaches and memory problems, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for residuals of a head injury, to include bleeding from the nose, ears, and eyes, is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

The application to reopen a claim for entitlement to service connection for a tooth and jaw disorder is denied.

The application to reopen a claim for entitlement to service connection for a pilonidal cyst is denied.

The application to reopen a claim for entitlement to service connection for a rotator cuff injury to the right shoulder is granted.

The application to reopen a claim for entitlement to service connection for skin rash and lesions on the hands is granted.

Entitlement to service connection for residuals of a head injury, to include bleeding from the nose, ears, and eyes, is denied.





REMAND

A review of the record reveals that additional development is required prior to appellate review of the service connection claims for a rotator cuff injury to the right shoulder and for skin rash and lesions on the hands.  These claims were previously denied in October 2007 based, in part, upon the absence of evidence of present disabilities.  The Veteran contends that he sustained a right shoulder injury during service in Vietnam, and service treatment records dated in July 1967 noted a rash to the hands and a diagnosis of vesicular dyshydrosis.  VA treatment records obtained subsequent to October 2007 decision include evidence of right rotator cuff tendonitis and complaints of fingernail rotting and bleeding with skin peeling from the fingers.  The Board also finds that a June 2015 rating decision granted an increased 30 percent rating for chronic adjustment disorder and that evidence added to the record since the last a supplemental statement of the case is pertinent to the TDIU issue on appeal.  Therefore, further development is required for adequate determinations.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

2.  Schedule the Veteran for a VA orthopedic examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) he has a present a rotator cuff injury to the right shoulder that was caused or aggravated as a result of service.  The claims file must be reviewed by the examiner in conjunction with the examination.  
	
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has a skin rash or lesions on the hands that were caused or aggravated as a result of service, to include as a result of herbicide exposure in Vietnam.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues remaining on appeal with consideration of all evidence of record.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


